DETAILED ACTION
Applicant's submission filed on 08/05/2022 has been entered. Claims 1, 8, and 20 are amended. Claims 1, 3, 5-8, 10, and 12-20 are presently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case, JR. (US 20180007280) in view of Wang et al. (US 20210168300).
Regarding claim 1, Case, JR. discloses A display apparatus (Case, JR., “[0004] FIGS. 1A-1E show example display devices”) comprising: 
a display configured to be rotatable (Case, JR., “[0013] FIGS. 1D and 1E picture front and side views of a display device 100C that includes a display 102C mounted via a mount 106C to a wall W, the mount being movable and configured for vertical and horizontal translational movement as shown by the arrows in FIG. 1D”); 
a plurality of cameras including a first camera and a second camera (Case, JR., “[0032] As shown in FIG. 1D, display device 100 may comprise two or more cameras”); and 
a processor configured to: while the display being oriented in a vertical direction, control the first camera of the plurality of cameras to perform photographing to obtain a first image (Case, JR., “[0025] Other modes of FOV adaptation may include a portrait/landscape switch mode. In this example, an initial clipped FOV may be generated to facilitate portrait (e.g., where the clipped FOV may have a vertical angular extent greater than a horizontal angular extent). [0035] At 502, method 500 includes receiving image output from a camera. The camera may comprise an optical FOV, and may provide image output in the form of images and/or a sequence of images that form video”),
identify first feature data from the first image (Case, JR., “[0036] At 504, method 500 includes generating, based on the image output from the camera, a first clipped FOV comprising a target. The clipped FOV may be a subset of the optical FOV”), 
based on a user command being received while the first camera is performing photographing, rotate the display to be oriented in a horizontal direction (Case, JR., “[0023] The user may actuate control 116 and, while maintaining actuation of the control, rotate display device 100 about movable mount 106. [0025] The switch between portrait/landscape image capture modes may be effected in any suitable manner, including based on user input effecting the switch, or in response to controller 112 (FIG. 1A) identifying that a mode switch may enable desired image capture. As an example, controller 112 may identify, via face recognition, that a switch from portrait to landscape mode may enable image capture of multiple targets as opposed to a single target that would be captured in the portrait mode”), 
after an orientation of the display apparatus is changed from the vertical direction to the horizontal direction, remain the first camera to perform photographing to obtain a second image, identify second feature data from a second image (Case, JR., “[0038] At 508, method 500 includes, in response to a change in the orientation of the camera, generating, based on the image output from the camera and the output from the orientation sensor, a second clipped FOV comprising the target included in the first clipped FOV. The second clipped FOV may alternatively be generated by switching a portrait/landscape image capture mode. [0053] In this aspect, one of the first and second clipped fields-of-view alternatively or additionally may be generated in a portrait image capture mode, and the other of the first and second clipped fields-of-view alternatively or additionally may be generated in a landscape image capture mode”), and 
based on identifying that the second feature data does not correspond to the first feature data, control the first camera to stop photographing, and control the second camera to perform photographing (Case, JR., “[0032] As shown in FIG. 1D, display device 100 may comprise two or more cameras. The use of two or more cameras may enable an FOV adaptation mode in which image output from a first camera (or a subset of cameras) is blended with, or switched to, image output from a second camera (or a different subset of cameras) in response to changes in camera orientation. Image output from the two or more cameras may be dynamically selected to preserve image capture of a region of interest--for example with reference to FIGS. 3A and 3B, the controller of display device 100 may utilize image output from a first camera to capture user 310, and may switch to the utilization of image output from a second camera arranged in a different orientation to maintain capture of the user as the display device is rotated”. Therefore, the first and second feature data correspond to a specific user within the FOV, e.g., user 310. After the display (cameras) rotates, an image is captured by the first camera. If user 310 is identified as not maintained as previously captured before rotation, the photographing is switched from the first camera to a second camera to maintain capture of the user as the display device is rotated).
On the other hand, Case, JR. fails to explicitly disclose but Wang discloses the second camera having an angle of view that is greater than an angle of view of the first camera (Wang, “claim 39, A method for controlling an electronic device having a display, a first camera lens, and a second camera lens, a view angle of the second camera lens being greater than a view angle of the first camera lens”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Case, JR. and Wang. That is, applying the cameras with different view angles of Wang to the display of Case, JR.. The motivation/ suggestion would have been to provide a shooting method and a device, to guide a user to move an electronic device based on a target object. In this way, the electronic device can quickly lock the target object by using a long-focus camera lens, thereby reducing a time for searching for the target object by the user and improving user experience (Wang, [0008]).
Regarding claims 8, it is interpreted and rejected for the same reasons set forth in claim 1.
Regarding claim 15, Case, JR. in view of Wang discloses The display apparatus according to claim 1.
Case, JR. further discloses wherein the user command comprises at least one of a user input for rotating the display or a user input for controlling the display to display a broadcasting signal received from an external device (Case, JR., “[0023] The user may actuate control 116 and, while maintaining actuation of the control, rotate display device 100 about movable mount 106”).
Regarding claim 20, Case, JR. discloses A display apparatus (Case, JR., “[0004] FIGS. 1A-1E show example display devices”) comprising: 
a display configured to be rotatable (Case, JR., “[0013] FIGS. 1D and 1E picture front and side views of a display device 100C that includes a display 102C mounted via a mount 106C to a wall W, the mount being movable and configured for vertical and horizontal translational movement as shown by the arrows in FIG. 1D”); 
a plurality of cameras (Case, JR., “[0032] As shown in FIG. 1D, display device 100 may comprise two or more cameras”); and 
a processor configured to: based on the display being in a first orientation, control a first camera of the plurality of cameras to perform photographing (Case, JR., “[0025] Other modes of FOV adaptation may include a portrait/landscape switch mode. In this example, an initial clipped FOV may be generated to facilitate portrait (e.g., where the clipped FOV may have a vertical angular extent greater than a horizontal angular extent). [0035] At 502, method 500 includes receiving image output from a camera. The camera may comprise an optical FOV, and may provide image output in the form of images and/or a sequence of images that form video”); 
based on a user command being received while the first camera is performing photographing, identify first feature data based on a first image obtained in the first orientation, rotate the display to be in a second orientation, after an orientation of the display apparatus is changed from the first orientation to the second orientation, remain the first camera to perform photographing; identify second feature data based on a second image in the second orientation (Case, JR., “[0023] The user may actuate control 116 and, while maintaining actuation of the control, rotate display device 100 about movable mount 106. [0036] At 504, method 500 includes generating, based on the image output from the camera, a first clipped FOV comprising a target. The clipped FOV may be a subset of the optical FOV. [0038] At 508, method 500 includes, in response to a change in the orientation of the camera, generating, based on the image output from the camera and the output from the orientation sensor, a second clipped FOV comprising the target included in the first clipped FOV. The second clipped FOV may alternatively be generated by switching a portrait/landscape image capture mode. [0053] In this aspect, one of the first and second clipped fields-of-view alternatively or additionally may be generated in a portrait image capture mode, and the other of the first and second clipped fields-of-view alternatively or additionally may be generated in a landscape image capture mode”), 
based on identifying that the second feature data does not correspond to the first feature data, control the first camera to stop photographing, and control a second camera to perform photographing (Case, JR., “[0032] As shown in FIG. 1D, display device 100 may comprise two or more cameras. The use of two or more cameras may enable an FOV adaptation mode in which image output from a first camera (or a subset of cameras) is blended with, or switched to, image output from a second camera (or a different subset of cameras) in response to changes in camera orientation. Image output from the two or more cameras may be dynamically selected to preserve image capture of a region of interest--for example with reference to FIGS. 3A and 3B, the controller of display device 100 may utilize image output from a first camera to capture user 310, and may switch to the utilization of image output from a second camera arranged in a different orientation to maintain capture of the user as the display device is rotated”. Therefore, the first and second feature data correspond to a specific user within the FOV, e.g., user 310. After the display (cameras) rotates, an image is captured by the first camera. If user 310 is identified as not maintained as previously captured before rotation, the photographing is switched from the first camera to a second camera to maintain capture of the user as the display device is rotated).
On the other hand, Case, JR. fails to explicitly disclose but Wang discloses wherein the second camera has an angle of view that is greater than an angle of view of the first camera (Wang, “claim 39, A method for controlling an electronic device having a display, a first camera lens, and a second camera lens, a view angle of the second camera lens being greater than a view angle of the first camera lens”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Case, JR. and Wang. That is, applying the cameras with different view angles of Wang to the display of Case, JR.. The motivation/ suggestion would have been to provide a shooting method and a device, to guide a user to move an electronic device based on a target object. In this way, the electronic device can quickly lock the target object by using a long-focus camera lens, thereby reducing a time for searching for the target object by the user and improving user experience (Wang, [0008]).
Claim(s) 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case, JR. (US 20180007280) in view of Wang et al. (US 20210168300), and further in view of Adachi (US 20130147731).
Regarding claim 3, Case, JR. in view of Wang discloses The display apparatus of claim 1.
On the other hand, Case, JR. further discloses identify an object include in the first image and identify the object included in the second image (Case, JR., “[0018] face(s) and/or object(s) may be recognized to identify changes in camera orientation. [0020] User 310 may be persistently tracked despite changes in the orientation of camera 104… in response to user 310 being designated as a target for image capture, the controller of display device 100 may generate a second clipped FOV 316 in which the user can still be imaged. [0032] the controller of display device 100 may utilize image output from a first camera to capture user 310, and may switch to the utilization of image output from a second camera arranged in a different orientation to maintain capture of the user as the display device is rotated”).
On the other hand, Case, JR. in view of Wang and Choi fails to explicitly disclose but Adachi discloses based on identifying the object in the image, control the display to display the image such that the object is displayed in a center area of the display oriented in the horizontal direction (Adachi, “[0317] Conversely, with the cellular phone according to the third embodiment, face recognition processing of a camera through image, and in the case that a human face is recognized in the camera through image, the face image herein is moved to the center P of the display unit 5 and thereafter enlarging processing or reducing processing is performed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Adachi into the combination of Case, JR. and Wang, to include all limitations of claim 3. That is, applying the moving image to the center of display of Adachi to the common object identified by Wang and Case, JR.. The motivation/ suggestion would have been to provide a desirable user experience for predetermined operations on the objects of interest (Adachi, [0003], a display processing device that performs enlarging processing of the displayed item or performs reducing processing of the displayed item, according to predetermined operations by an operator).
Regarding claim(s) 10, it is interpreted and rejected for the same reasons set forth in claim(s) 3.
Claim(s) 5-7, 12-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case, JR. (US 20180007280) in view of Wang et al. (US 20210168300), and further in view of Zhang et al. (US 20190073041).
Regarding claim 5, Case, JR. in view of Wang discloses the display apparatus of claim 1. 
Case, JR. further discloses the display is oriented in the vertical direction (Case, JR., FIG. 1C).
On the other hand, Case, JR. in view of Wang fails to explicitly disclose but Zhang discloses a sensor, wherein the processor is further configured to: identify a tilting angle of the display based on sensing data obtained from the sensor while the display is oriented in a direction, and rotate a first photographing angle of the first camera based on the tilting angle (Zhang, “claim 10, when the wearable system tilts upward or downward, obtain a tilting angle by using the location parameter obtained by the sensor, wherein the tilting angle is used to indicate an upward deviation angle or a downward deviation angle of the wearable system; calculate, according to the tilting angle, a second adjustment angle of the camera by using a second relation, wherein the second relation is determined by the wearable system according to a first coordinate system, a second coordinate system, and a third coordinate system; and adjust, according to the second adjustment angle, an angle of a reflex mirror, and/or a shooting angle of the camera by using a rotary motor, so as to adjust the region of interest”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang into the combination of Case, JR. and Wang, to include all limitations of claim 5. That is, adding the camera adjustment of Zhang to the first camera of the vertically oriented display of Wang and Case, JR.. The motivation/ suggestion would have been When a location of the wearable system changes, the wearable system can ensure that a gesture working region always remains in a region of interest of the wearable system (Zhang, [0006]).
Regarding claim 6, Case, JR. in view of Wang and Zhang discloses The display apparatus of claim 5.
On the other hand, Case, JR. in view of Wang fails to explicitly disclose but Zhang discloses wherein the processor is further configured to: rotate the first photographing angle of the first camera in a lower direction by the tilting angle (Zhang, “[0019] when the wearable system tilts upward or downward, the wearable system obtains a tilting angle by using the location parameter. The tilting angle is used to indicate an upward deviation angle or a downward deviation angle of the wearable system. [0067] if when the wearable system tilts obliquely upward, the processor obtains, according to the current location parameter, two current deviation angles: a 10-degree deviation from a horizontal line and a 15-degree deviation from a vertical line, the processor may determine that the adjustment angles are 8 degrees and 15 degrees according to the relation, and accordingly adjusts the reflex mirror according to the 8 degrees and the 15 degrees, or accordingly adjusts, by directly using the rotary motor, a lens of the camera according to the 8 degrees and the 15 degrees”). The same motivation of combining Zhang into Case, JR. and Wang in claim 5 applies here.
Regarding claim 7, Case, JR. in view of Wang and Zhang discloses The display apparatus of claim 5. 
Case, JR. further discloses the display rotating to be oriented in the horizontal direction according to the user command (Case, JR., FIG. 1D, “[0013] Generally, movable mount 106 may enable users to change the orientation of display device 100, for example to optimize viewing angles and/or adjust the region of interest of camera 104”).
On the other hand, Case, JR. in view of Wang fails to explicitly disclose but Zhang discloses identify the tilting angle of the display based on the sensing data received from the sensor, and rotate a second photographing angle of the second camera based on the tilting angle (Zhang, “claim 10, when the wearable system tilts upward or downward, obtain a tilting angle by using the location parameter obtained by the sensor, wherein the tilting angle is used to indicate an upward deviation angle or a downward deviation angle of the wearable system; calculate, according to the tilting angle, a second adjustment angle of the camera by using a second relation, wherein the second relation is determined by the wearable system according to a first coordinate system, a second coordinate system, and a third coordinate system; and adjust, according to the second adjustment angle, an angle of a reflex mirror, and/or a shooting angle of the camera by using a rotary motor, so as to adjust the region of interest”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang into the combination of Case, JR. and Wang, to include all limitations of claim 7. That is, adding the camera adjustment of Zhang to the second camera with the vertically oriented display of Wang and Case, JR.. The motivation/ suggestion would have been When a location of the wearable system changes, the wearable system can ensure that a gesture working region always remains in a region of interest of the wearable system (Zhang, [0006]).
Regarding claim(s) 12-14, they are interpreted and rejected for the same reasons set forth in claim(s) 5-7, respectively.
Regarding claim 16, Case, JR. in view of Wang and Zhang discloses The display apparatus of claim 5.
On the other hand, Case, JR. in view of Wang fails to explicitly disclose but Zhang discloses wherein the tilting angle is an angle between a surface of the display and a plane perpendicular to a ground (Zhang, “[0067] For example, if when the wearable system tilts obliquely upward, the processor obtains, according to the current location parameter, two current deviation angles: a 10-degree deviation from a horizontal line and a 15-degree deviation from a vertical line”). The same motivation of combining Zhang into Case, JR. and Wang in claim 5 applies here.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case, JR. (US 20180007280) in view of Wang et al. (US 20210168300), and further in view of Binder (US 20100295782).
Regarding claim 17, Case, JR. in view of Wang discloses The display apparatus according to claim 1.
On the other hand, Case, JR. in view of Wang fails to explicitly disclose but Binder discloses a motor configured to rotate the display to be oriented in the vertical direction and the horizontal direction (Binder, “[0138] While the invention has been exampled above with regard to a single motor and rotating the display 18 in a single axis, being the horizontal axis, it is the invention may equally apply to rotating the display 18 in the vertical axis only. In such a scenario, the display 18 will be inclined as required to ensure direct line of sight for optimum view in the vertical axis”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Binder and Case, JR. and Wang, to include all limitations of claim 17. That is, adding the motor of Binder to rotate the display of Case, JR.. The motivation/ suggestion would have been The location of the detected face in the image may be used to rotate a display screen to achieve a better line of sight with a viewing person (Binder, abstract).
Claim(s) 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case, JR. (US 20180007280) in view of Wang et al. (US 20210168300), and further in view of Choi (US 11019388).
Regarding claim 18, Case, JR. in view of Wang discloses The display apparatus according to claim 1.
On the other hand, Case, JR. in view of Wang fails to explicitly disclose but Binder discloses wherein the processor is further configured to rotate the display based on a function being executed by the display (Choi, “claim 1, control the motor to rotate the display based on the determined first orientation or the second orientation, wherein the processor is further configured to, in response to the second content being broadcast content, determine to control the display to operate in the first orientation or a second orientation different from the first orientation based on whether the first direction is a landscape orientation or a portrait orientation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Choi and Case, JR. and Wang, to include all limitations of claim 18. That is, applying the rotating display based on broadcast content of Choi to rotate the display of Case, JR.. The motivation/ suggestion would have been the determining of the orientation of the display based on the type of the second content may be determined depending on whether it is appropriate to display the second content on the display rotated in the landscape orientation or whether it is appropriate to display the second content on the display rotated in the portrait orientation (Choi, col.9, lines 42-47).
Regarding claim 19, Case, JR. in view of Wang, Choi discloses The display apparatus according to claim 18 wherein Choi discloses the function comprises at least one of a video call, a broadcasting, or a gaming (Choi, “claim 1, control the motor to rotate the display based on the determined first orientation or the second orientation, wherein the processor is further configured to, in response to the second content being broadcast content, determine to control the display to operate in the first orientation or a second orientation different from the first orientation based on whether the first direction is a landscape orientation or a portrait orientation”). The same motivation of claim 18 applies here.

Response to Arguments
Applicant's arguments filed on  have been fully considered but they are not persuasive. 
The applicant submits: That is, at best, Case discloses switching from a first camera to a second camera in response to changes in the camera orientation. Therefore, Case's purported disclosure of switching from the first camera to the second camera does not disclose "identifying that the second feature data [identified from the second image obtained by the first camera in the horizontal direction] does not correspond to the first feature data [identified from the first image obtained by the first camera in the vertical direction]," as recited in Claim 1 (Remarks, page 11, 2nd- 3rd  paragraphs).
The examiner respectfully disagrees. Case, JR. further discloses “[0032] As shown in FIG. 1D, display device 100 may comprise two or more cameras. The use of two or more cameras may enable an FOV adaptation mode in which image output from a first camera (or a subset of cameras) is blended with, or switched to, image output from a second camera (or a different subset of cameras) in response to changes in camera orientation. Image output from the two or more cameras may be dynamically selected to preserve image capture of a region of interest--for example with reference to FIGS. 3A and 3B, the controller of display device 100 may utilize image output from a first camera to capture user 310, and may switch to the utilization of image output from a second camera arranged in a different orientation to maintain capture of the user as the display device is rotated”. 
Therefore, the first and second feature data correspond to a specific user within the FOV, e.g., user 310. After the display (cameras) rotates, an image is captured by the first camera. If user 310 is identified as not maintained as previously captured before rotation, the photographing is switched from the first camera to a second camera to maintain capture of the user as the display device is rotated. Namely, the first camera captures an image containing a specific user 310. After the display rotates, the first camera captures another image, which is used to identify whether the user 310 is still within the FOV. If not, the camera is switched to a second camera to capture an image in order to maintain the user 310 within the FOV of the image. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                            8/25/2022